DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2021 was considered by the examiner.
Drawings
The drawings filed on 3/24/2021 are acceptable for examination by the examiner.
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-10, 12-13, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKADA et al. (2018/0364610 A1; hereinafter Okada).
Okada teaches regarding claim 1, a light-emitting diode exposure head comprising: a substrate 900 including a plurality of light-emitting diodes configured to emit light to expose a photosensitive member 103; a lens array 506 including a plurality of lenses and configured to condense the light emitted from 
Regarding claim 3, wherein, when the long holder is viewed along the optical axis, a width of the substrate in the transverse direction of the substrate is narrower than a width of the long holder in the transverse direction (figure 4 shows the substrate 502 and long holder 701-702).
Regarding claim 4, an electronic component 502 configured to drive the plurality of light-emitting diodes is provided on a surface of the substrate 900 that is opposite to the light-emitting surface and, when the long holder is viewed along the optical axis, a contact portion 911 of the pair of extended portions that 
Regarding claims 7 and 16, the light-emitting diode exposure head, wherein the long holder is a plate 702.
Regarding claims 8 and 17, each of the plurality of light-emitting diodes is an organic light-emitting diode [0061].
Okada teaches regarding claim 9, an image forming apparatus comprising: a photosensitive member; a charging unit configured to charge the photosensitive member; a light-emitting diode exposure head configured to expose the photosensitive member charged by the charging unit to light, wherein the light-emitting diode exposure head includes: a substrate including a plurality of light-emitting diodes configured to emit light to expose a photosensitive member, a lens array including a plurality of lenses and configured to condense the light emitted from the plurality of light-emitting diodes on the photosensitive member, and a long holder configured to hold the lens array, wherein the long holder includes a base portion having an opening into which the lens array is inserted, and a pair of extended portions extended in a direction that is opposite of an emitting direction of the light along an optical axis of each of the plurality of 
Okada teaches regarding claim 10, a light-emitting diode exposure head comprising: a substrate including a plurality of light-emitting diodes configured to emit light to expose a photosensitive member; a lens array including a plurality of lenses and configured to condense the light emitted from the plurality of light-emitting diodes on the photosensitive member; and a long holder configured to hold the lens array, wherein the long holder includes a base portion having an opening into which the lens array is inserted, a first extended portion extended in a direction that is opposite of an emitting direction of the light along an optical axis of each of the plurality of lenses from one end of the base portion in a transverse direction of the long holder, and a second extended portion extended in a direction that is opposite from another end of the base portion in the 
Regarding claim 12, among side surfaces of the substrate and when the long holder is viewed along the optical axis, a side surface on which the first extended portion is located overlaps the leading edge of the first extended portion (overlapped portion such as where the label 911 is shown in figure 4).
Regarding claim 13, an electronic component configured to drive the plurality of light-emitting diodes is provided on a surface of the substrate that is opposite to the light-emitting surface and, when the long holder is viewed along the optical axis, a contact portion of the first extended portion that contacts the substrate overlaps the electronic component (shown in figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada.  
Okada does not teach regarding claims 6 and 15, the light-emitting diode exposure head according to claim 10, wherein a width of the substrate in the transverse direction falls within a range from 5 mm to 10 mm.
However, selecting the width of this portion which abuts upon the light emitting substrate is within ordinary skill in the art to ensure the abutment secures the position of the lens array. Moreover, it has been held in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
 The known technique/science of selecting the width of an abutment surface to position and secure an object is not given in Okada and one of ordinary skill in the art would be motivated to do so in order to improve the exposure head in function and sturdiness and to yield predictable results for Okada.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of a proper abutment surface to .
Allowable Subject Matter
Claims 2, 5, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 2 and 11 recite the light-emitting diode exposure head according to claim 10, wherein an adhesive is present between the leading edge of the first extended portion and the light- emitting surface of the substrate.
Claims 5 and 14 recite the light-emitting diode exposure head according to claim 10, further comprising a plurality of protrusions projecting in a direction that is opposite from the leading edge of the first extended portion, wherein the plurality of protrusions is discretely formed in a longitudinal direction of the long holder, and wherein the first extended portion and the substrate are bonded in a state where the plurality of protrusions is in contact with the substrate.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA M GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG